Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 01/24/2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/24/2022.

Specification
A substitute specification including the claims and Abstract is required pursuant to 37 CFR 1.125(a) because Abstract, Summary of the Invention and claims do not 
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Regarding claim 1, in line 6, please delete “one”. 
Regarding claim 3, please change “mg/cm2” to -- mg/cm2--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for the limitation “the one active material layer” in the claim. 
Regarding claim 2, the term “active material” is unclear if it is referred the anode, the cathode or the active material layer in the anode.  Therefore, the term renders the claim indefinite.
Regarding claim 3, the term “about” is unclear as to what percentage of deviation is within the term “about”.  5%, 10%, 30%, etc.? Therefore, the term renders the claim indefinite. 
Regarding claims 1-13, claim 1 recites “an active material layer adjacent to the copper foil inside the pouch forming an anode with the copper; a lithium-based cathode inside the pouch” which is in contradiction with the detailed description of the specification filed on 10/24/2019 and the drawings filed on 01/22/2020.  The specification discloses “[t]he active material layer 210 may be on both inner sides of the pouch 102 and, in contact with the copper foil form a cathode” ([0022]); and “[t]he anode 216 may be a lithium-based material” ([0029]).  It is unclear if Applicant is trying to claim what is disclosed in the specification filed on 10/24/2019 and the drawings filed on 01/22/2020 or not.  Therefore, claims 1-13 are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dai et al. (“Dai”, US 20170214079 A1, disclosed in IDS).
Regarding claim 1, Dai teaches a pouch cell (Dai, Title, Abstract, e.g., pouch format cell) comprising: 
a copper foil forming a pouch (Dai, Abstract, Figs. 1A-4, [0020], [0025], [0029]-[0031], e.g., to make a pouch format cell, an outermost stack (including a negative electrode) is formed; the negative electrode 14 NE is a copper current collector; for the negative electrode 14NE, the foil pieces 12, 18 may be formed of nickel foil or copper foil; FIG. 4 illustrates the winding/folding process that results in the formation of the pouch format cell 30; making a pouch format cell 30 includes forming an outermost stack 28; the outermost stack 28 includes a negative electrode 14NE (an outermost stack 28 has a negative electrode 14E made of copper foil is wrapped to form a pouch cell 30 the outermost stack forming the outside); (negative electrode 14NE made of copper foil as shown in Figs. 1A-4 is being interpreted as a copper foil forming a pouch)); 
an active material layer adjacent to the copper foil inside the pouch forming an anode with the copper (Dai, Abstract, Figs. 1A-4, [0020], [0025], [0029]-[0031], e.g., to make a pouch format cell, an outermost stack (including a negative electrode) is formed; active materials that may be combined with binder and/or conductive filler and disposed on copper current collector to form the negative electrode 14NE (an active material may be disposed upon the negative electrode 14NE on the copper foil); the negative electrode 14 NE is a copper current collector that is loaded with lithium; for the negative electrode 14NE, the foil pieces 12, 18 may be formed of nickel foil or copper foil; FIG. 4 illustrates the winding/folding process that results in the formation of the pouch format cell 30; making a pouch format cell 30 (FIG. 4) includes forming an outermost stack 28; the outermost stack 28 includes a negative electrode 14NE); 
a lithium-based cathode inside the pouch (Dai, Abstract, Figs. 1A-4, [0021], [0029], [0032], e.g., an inner stack is formed, including a positive electrode; the inner stack is positioned on the outermost stack to form a core stack; positive electrode active materials include spinel lithium manganese oxide; FIGS. 2A and 2B illustrate the formation of a core stack 24 and the initial overlay 26, and FIG. 4 illustrates the winding/folding process that results in the formation of the pouch format cell 30 (positive electrode 14PE may be made of a lithium material and is wrapped up in the outermost stack 28 wrapped to form a pouch cell 30); inner stack 32 includes a positive electrode 14PE); 
a separator interposing the one active material layer and the lithium-based cathode (Dai, Figs. 1A-4, [0021], [0031]-[0033], [0036], e.g., positive electrode active materials include spinel lithium manganese oxide; the outermost stack 28 includes a 
an electrolyte (Dai, Fig. 5, [0036], [0052], e.g., the porous separators 34 operate as an electrical insulator (preventing the occurrence of a short), a mechanical support, and a barrier to prevent physical contact between adjacent electrodes 14NE, 14PE; the porous separators 34 also ensure passage of lithium ions through an electrolyte solution filling its pores; when the pouch format cell 30 is complete it may be sealed into a pouch 56, as shown in FIG. 5; an electrolyte may be added to the pouch 56 prior to sealing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (“Dai”, US 20170214079 A1, disclosed in IDS) as applied to claim 1 above, and further in view of Johnson et al. (“Johnson”, US 20180294479 A1, disclosed in IDS).
Regarding claim 2, Dai teaches the pouch cell of claim 1 as disclosed above.  Dai does not teach wherein active material comprises an acidified metal oxide.
However, in the same field of endeavor, Johnson teaches a battery cell comprising an active material having an acidified metal oxide (Johnson, Abstract, [0092], [0124], [0130], e.g., a battery cell having an anode or cathode comprising an acidified metal oxide ("AMO") material; cathode 104 or anode 106 may independent comprise an AMO material; distinct peaks in the CV of the AMO material may indicate that multiple electron transfer steps are occurring during charging/discharging; a peak at higher voltage may indicate direct oxidation/reduction of the AMO material (which is being interpreted as active material)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein active material comprises an acidified metal oxide, for the purpose of enhancing the performance and yield improved capacity, cyclability, and longevity (Johnson, [0015]).

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (“Dai”, US 20170214079 A1, disclosed in IDS) view of Johnson et al. (“Johnson”, US 20180294479 A1, disclosed in IDS) as applied to claim 2 above, and further in view of Takano et al. (“Takano”, US 20190237764 A1).
Regarding claim 3, Dai in view of Johnson teaches the pouch cell as disclosed in claim 2 above.  Dai teaches the pouch cell comprising an active material layer adjacent to the copper foil inside the pouch forming an anode with the copper of claim 1 as disclosed above.  Dai in view of Johnson does not teach wherein the active material is applied in at least one layer inside the pouch with a density of about 6.49 mg/cm2.
However, in the same field of endeavor, Takano teaches an energy storage device such as a lithium ion secondary battery comprise an areal weight of a single layer of the negative active material layer is generally 3 mg/cm2 to 10 mg/cm2 (which overlaps the claimed amount of about 6.49 mg/cm2; therefore, a prima facie case of obviousness exists (See MPEP § 2144.05, I.)) (Takano, Title, [0001], [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the active material is applied in at least one layer inside the pouch with a density of about 6.49 mg/cm2, for the purpose of 
Regarding claim 4, Dai teaches wherein the separator comprises a pouch containing the lithium-based cathode (Dai, Figs. 1A-4, [0021], [0029]-[0033], e.g., positive electrode active materials include spinel lithium manganese; FIG. 4 illustrates the winding/folding process that results in the formation of the pouch format cell 30; a pouch format cell 30 includes forming an outermost stack 28 and an inner stack 32; outermost stack 28 includes a negative electrode 14NE and separators 34 positioned on opposed surfaces of the negative electrode 14NE; inner stack 32 includes a positive electrode 14PE and at least one sub-stack 36; the sub-stack 36 includes another positive electrode 14PE; each of the separators 34 may be formed, e.g., from a polyolefin; (positive electrode 14PE may be made of a lithium material and is wrapped up in the outermost stack 28 wrapped to form a pouch cell 30 with separators 34 surrounding the positive electrode)).
Regarding claim 5, Dai teaches wherein the separator comprises polypropylene (Dai, Figs. 1A-5, [0031]-[0033], e.g., outermost stack 28 includes a negative electrode 14NE and separators 34 positioned on opposed surfaces of the negative electrode 14NE; sub-stack 36 includes another negative electrode 14NE, another positive electrode 14PE, and other separators 34 positioned on opposed surfaces of the other negative electrode 14NE; each of the separators 34 may be formed, e.g., from a polyolefin; the polyolefin may be polypropylene (PP)).
Regarding claim 6, Dai teaches wherein the pouch comprises a unitary segment of copper foil folded to create the pouch (Dai, Figs. 1A-4, [0020], [0025], 
Regarding claim 7,
Regarding claim 8, Dai teaches a first terminal tab electrically connected to the lithium-based cathode and accessible outside the pouch (Dai, Figs. 4-5, [0051], [0052], e.g., at the conclusion of the winding/folding process, any tabs attached to the negative electrodes 14NE may be welded together to form a single negative electrode tab 52, and any tabs attached to the positive electrodes 14PE may be welded together to form a single positive electrode tab 54; when the pouch format cell 30 is complete it may be sealed into a pouch 56, as shown in FIG. 5; (a positive tab 54 welded to the positive electrodes 14PE and extending out of the pouch)).
Regarding claim 9, Dai teaches a second terminal tab electrically connected to the copper foil pouch (Dai, Figs. 4-5, [0020], [0051], [0052], e.g., negative electrode 14 NE is a copper current collector; at the conclusion of the winding/folding process, any tabs attached to the negative electrodes 14NE may be welded together to form a single negative electrode tab 52, and any tabs attached to the positive electrodes 14PE may be welded together to form a single positive electrode tab 54; when the pouch format cell 30 is complete it may be sealed into a pouch 56, as shown in FIG. 5; (a negative tab 52 welded to the negative electrodes 14NE and extending out of the pouch)).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (“Dai”, US 20170214079 A1, disclosed in IDS) view of Johnson et al. (“Johnson”, US 20180294479 A1, disclosed in IDS) and Takano et al. (“Takano”, US 20190237764 A1) as applied to claim 9 above, and further in view of Liu et al. (“Liu”, US 20090098463 A1).
Regarding claim 10, Dai in view of Johnson and Takano teaches the pouch cell of claim 9 as disclosed above. Dai teaches wherein the lithium-based cathode is lithium transition metal oxide (Dai, [0021], e.g., the positive electrode active materials include spinel lithium manganese oxide).  
Dai does not teach wherein the lithium-based cathode is a lithium foil.
However, in the same field of endeavor, Liu teaches a lithium battery comprising a lithium foil as cathode (Liu, [0040], claim 19, the cathode active material is lithium foil or lithium transition metal oxides; the material of cathode is a lithium foil or lithium transition metal oxides).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the lithium-based cathode is a lithium foil because a simple substitution of lithium transition metal oxide for lithium foil is likely to be obvious when predictable results are achieved (see MPEP § 2143, B.).  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. (See MPEP § 2144.07).
Regarding claim 11, Dai teaches Dai in view of Johnson, Takano and Liu teaches the pouch cell of claim 10 as disclosed above. Dai teaches wherein the lithium-based cathode is lithium transition metal oxide (Dai, [0021], e.g., the positive electrode active materials include spinel lithium manganese oxide).  
Dai does not teach wherein the lithium-based cathode consists of metallic lithium.
However, in the same field of endeavor, Liu teaches a lithium battery comprising a metallic lithium as cathode (Liu, [0040], claim 19, the cathode active material is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the lithium-based cathode consists of metallic lithium because a simple substitution of lithium transition metal oxide for metallic lithium is likely to be obvious when predictable results are achieved (see MPEP § 2143, B.).  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. (See MPEP § 2144.07).
Regarding claim 12, Dai teaches an insulating layer applied to an outside of the copper foil pouch (Dai, Figs. 1A-5, [0031]-[0033], e.g., outermost stack 28 includes a negative electrode 14NE and separators 34 positioned on opposed surfaces of the negative electrode 14NE (outermost stack 28 has separators 34 on both sides of negative electrode 14E; the separator on the outside of the negative electrode 14E/copper foil pouch is being interpreted as insulating layer); sub-stack 36 includes another negative electrode 14NE, another positive electrode 14PE, and other separators 34 positioned on opposed surfaces of the other negative electrode 14NE; each of the separators 34 may be formed, e.g., from a polyolefin; the polyolefin may be polyethylene (PE) or polypropylene (PP)).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (“Dai”, US 20170214079 A1, disclosed in IDS) view of Johnson et al. (“Johnson”, US 20180294479 A1, disclosed in IDS), Takano et al. (“Takano”, US 20190237764 A1) and Liu et al. (“Liu”, US 20090098463 A1) as applied to claim 12 above, and further in view of Ahn et al. (“Ahn”, US 20110129709 A1, disclosed in IDS).
Regarding claim 13, Dai in view of Johnson, Takano and Liu teaches the pouch cell of claim 12 as disclosed above. Dai teaches wherein the insulating layer comprises polyethylene (PE) or polypropylene (PP) (Dai, Figs. 1A-5, [0031]-[0033], e.g., outermost stack 28 includes a negative electrode 14NE and separators 34 positioned on opposed surfaces of the negative electrode 14NE (outermost stack 28 has separators 34 on both sides of negative electrode 14E; the separator on the outside of the negative electrode 14E/copper foil pouch is being interpreted as insulating layer); sub-stack 36 includes another negative electrode 14NE, another positive electrode 14PE, and other separators 34 positioned on opposed surfaces of the other negative electrode 14NE; each of the separators 34 may be formed, e.g., from a polyolefin; the polyolefin may be polyethylene (PE) or polypropylene (PP))
Dai in view of Johnson, Takano and Liu does not teach wherein the insulating layer comprises polyisobutylene.
However, in the same field of endeavor, Ahn teaches a pouch type secondary battery comprising insulating layer comprises polyisobutylene (Ahn, Title, Fig. 2, [0042], e.g., insulating plate 230 is made of polyolefin; the polyolefin may be polyisobutylene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the insulating layer comprises polyisobutylene, for the purpose of preventing a short circuit (Ahn, [0042]).
The simple substitution of polyethylene (PE) or polypropylene (PP) in the insulating layer for polyisobutylene is likely to be obvious when predictable results are achieved (see MPEP § 2143, B.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on First Week: M, T, Th 8-5; Second Week: M, T 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAIXIA ZHANG/Primary Examiner, Art Unit 1723